Citation Nr: 1733899	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-16 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased evaluation for gunshot wound (GSW) left lower buttock, muscle group XVII, currently rated as 20 percent disabling.  

2. Entitlement to an increased evaluation for GSW left lower leg, muscle group XI, currently rated as 10 percent disabling.  

3. Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1945 to July 1946 and from April 1951 to April 1954.  He died in February 2014.  The Veteran's daughter has been substituted as the appellant.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that additional development is necessary prior to adjudication of the appellant's claims on appeal.

With regard to the appellant's claim for service connection for a right knee disability, the Board finds that a VA medical opinion should be sought.  In May 2010, the Veteran argued that he was suffering from a right knee disability due to his service-connected left leg disabilities.  He stated "my left leg is very unstable."  In June 2012, the Veteran further argued that, "I no longer have cartilage, meniscus, and the femur is extremely worn out... [The] issue of right knee disability is a result of favoring my right knee to ambulate.  I am unable to ambulate because of lack of circulation to lower extremities and my service connected left lower buttocks gets numb as I ambulate, stand, sit or complete daily tasks."  The Veteran's VA treatment records indicate that the Veteran had a diagnosis of arthritis.  

The Veteran was scheduled for VA examinations in June 2010 and December 2011 to evaluate his right knee disability and to provide an opinion on the etiology of any right knee disability present; however, the Veteran was unable to attend these examinations.  The Veteran stated in his initial claim in April 2009 that if he were to be scheduled for an examination, "I ask for a local one because it is hard for me to ambulate and I don't drive."  He indicated that he obtained treatment at the VA Outpatient Clinic in Laredo, Texas.  After he missed the VA examination in December 2011, he reiterated that he was physically unable to go to San Antonio for a VA examination.  Accordingly, the Board finds that a retrospective medical opinion should be obtained regarding the etiology of any right knee disability present during the appeal period, including arthritis of the right knee.  

With regard to the appellant's claims for an increased rating for GSW left lower buttock and GSW left lower leg, the Board finds that the record indicates that the Veteran was receiving inpatient treatment at the Doctors Hospital of Laredo prior to his death.  The record also does not indicate whether attempts have been made to associate VA treatment records from March 23, 2011 to February 11, 2014 with the claims file.  Accordingly, the Board finds that the appellant's claim should be remanded to attempt to obtain any identified, outstanding treatment records that may impact the appellant's claims for increased ratings for GSW left lower buttock and GSW left lower leg.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to obtain any outstanding VA treatment records for the period between March 23, 2011 and February 11, 2014, including from the Laredo VAOPC. If no records are available, the claims folder must indicate this fact and the appellant should be notified in accordance with 38 C.F.R. § 3.159 (e) (2016).

2. Undertake appropriate efforts to obtain any private treatment records identified by the appellant, or her representative, including inpatient treatment records at the Doctors Hospital of Laredo.  The appellant, and her representative, should be asked to provide any needed assistance in identifying and obtaining these records.

3. Upon completion of the above-directed development, obtain a medical opinion as to whether any right knee disability present during the appeal period was caused by his service-connected left lower buttock and left lower leg disabilities, or any incident of the Veteran's active service. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, then he or she must explain why.  The examiner must also indicate whether the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

